EXHIBIT 10.1




Citibank,N.A.

Commercial Banking

153 East 53rd Street, 4th Floor

New York, NY  10022







 




                                                   







January 20, 2009




Elk Associates Funding Corporation
747 Third Avenue
New York, NY 10017










Re: $380,000 borrowing base line of credit

Gentlemen or Ladies:

Citibank, N.A. (“Citibank”) is pleased to advise you it holds available for Elk
Associates Funding Corporation (the “Borrower”), a corporation organized and in
good standing under the laws of the State of New York, a line of credit (the
“Line”) in the amount of $380,000, subject to the following terms and
conditions:

1.

Description of the Line:

Loans provided under the Line shall be evidenced by Citibank’s Master Note (the
“Note”) in the amount of the Line which Note shall bear interest at a rate to be
elected by the Borrowers at the time of each request for an advance equal to
either:

(i)

Prime Rate Option:  A rate of interest equal to 1% above the prime rate of
interest announced by the Bank from time to time at its principal office as its
prime commercial lending rate (the “Prime Rate”).  Any change in the Prime Rate
shall take effect on the date of the change in the Prime Rate.

(ii)

LIBOR Rate Option:  A rate of interest equal to the Reserve Adjusted LIBOR, as
such term is defined in the Note, plus a margin of 300 basis points for interest
periods of 30 or 60 days.

Interest on the unpaid principal balance of the Note from time to time
outstanding shall be payable monthly in arrears commencing on the first day of
the month following the date of the first advance under the Note.  Any advance
under the Line made by Citibank in its discretion shall be in an amount not less
than $100,000 for both Prime Rate and LIBOR Rate advances.

In the case of a Prime Rate advance, such advance may be prepaid, in whole or in
part; in increments of not less than $100,000, without premium or penalty.

The Borrower agrees to indemnify Citibank and hold Citibank harmless from any
loss or expense that Citibank may sustain or incur, as more particularly
described in the Note should the Borrower make any prepayment of the principal
of an advance hereunder bearing interest at the LIBOR Rate or in the event of a
default by the Borrower in the payment or performance of any terms of the Note
or this line letter.

The Borrower acknowledges and agrees that the Line is uncommitted and requests
for advances or extensions of credit thereunder shall be approved in the
discretion of Citibank, which may refuse to make an extension of credit under
the Line at any time without prior notice to the Borrower, and that the
performance or compliance by the Borrower of the agreements contained in this
letter, or in any other document or agreement evidencing or securing such
advances or extensions of credit, shall not obligate Citibank to make an advance
or





 




provide an extension of credit thereunder.

Subject to the terms and conditions hereof, the Line shall be available until
April 30, 2009.

2.

Guarantors:

Repayment of all loans, extensions of credit and financial accommodations
provided under the Line together with interest and costs thereon shall be
guaranteed, jointly and severally, by Ameritrans Capital Corporation
(“Ameritrans”), EAF Holding Corporation and Elk Capital Corporation (the
“Guarantors”) pursuant to Citibank’s Guarantee of All Liability.

3.

Purpose of the Line:

The purpose of the Line shall be to pay down prior $16,000,000 revolving line of
credit.

4.

Security for the Line:

The Line shall be secured by a first priority security interest in all assets
and personal property of the Borrower pursuant to Citibank’s General Security
Agreement and duly filed UCC-1 Financing Statements.  The priority of Citibank’s
security interest shall be ranked equally with the security interest in favor of
Israel Discount Bank of New York (“IDB”) and Bank Leumi USA (“Bank Leumi”)
pursuant to an intercreditor agreement among the banks satisfactory to Citibank.

5.

Conditions Precedent:

Prior to the Borrower’s initial request for an advance under the Line, it shall
have provided to Citibank, (if it has not already done so):

(i)

A copy of the resolutions passed by the Borrower’s Board of Directors certified
by its Secretary as being in full force and effect authorizing the borrowing
described herein and the execution of all documents and agreements required by
Citibank to evidence and secure the Line; and

(ii)

A copy of the resolutions passed by each Guarantor’s Board of Directors or
member, as applicable, certified by the Secretary of such Guarantor or Member,
as applicable, as being in full force and effect authorizing the delivery of the
guarantee described herein and the execution of all documents and agreements
required by Citibank to evidence and secure the Credit Facilities; and

(iii)

A copy of the certificate of incorporation or formation of the Borrower.

6.

Financial Reporting:

The Borrower shall provide to Citibank:

(i)

As soon as available, but in any event within one hundred twenty (120) days
after the last day of each fiscal year, a balance sheet of the Borrower, as of
such last day of the fiscal year, and statements of income and retained earnings
and cash flows for such fiscal year prepared in accordance with generally
accepted accounting principles consistently applied, in reasonable detail, such
statements to be audited by a firm of independent certified public accountants
satisfactory to Citibank.





2

 




(ii)

As soon as available, but in any event within one hundred twenty (120) days
after the last day of each fiscal year, copies of Form 10-K of Ameritrans, filed
or to be filed with the Securities and Exchange Commission, which shall include
consolidated and consolidating balance sheets and consolidated and consolidating
statements of income and retained earnings and cash flows for such fiscal year,
each prepared in accordance with generally accepted accounting principles
consistently applied, in reasonable detail, such statements to be audited by a
firm of independent certified public accountants satisfactory to Citibank.

(iii)

As soon as available, but in any event within seventy five (75) days after the
end of the Borrower’s first, second and third fiscal quarter, a balance sheet of
the Borrower, and statements of income and retained earnings and cash flows of
the Borrower for such quarters, and the portion of the fiscal year through such
date, all in reasonable detail, such statements to be prepared by the Borrower
in accordance with generally accepted accounting principles consistently
applied.

(iv)

As soon as available, but in any event within ninety (90) days after the end of
each fiscal quarter, copies of Form 10-Q of Ameritrans, filed or to be filed
with the Securities and Exchange Commission, which shall include consolidated
and consolidating balance sheets and consolidated and consolidating statements
of income and retained earnings and cash flows for such quarter, each prepared
in accordance with generally accepted accounting principles consistently
applied, in reasonable detail, such statements to be audited by a firm of
independent certified public accountants satisfactory to Citibank.

Each of the financial statements specified in Sections (i), (ii), (iii) and (iv)
above shall be accompanied by a certificate signed by the president or chief
financial officer of the Borrower to the effect that such statements fairly
present the financial condition of the Borrower and Ameritrans as of the balance
sheet date and results of the operations of the Borrower and Ameritrans for the
period(s) then ended in accordance with generally accepted accounting principles
consistently applied.

(v)

As soon as available, but in any event within sixty (60) days after the end of
each calendar quarter, (a) copies of the Borrowing Base Certificates submitted
quarterly by the Borrower to the SBA demonstrating compliance with the SBA
borrowing formula and (b) copies of the Borrower’s loan lists and copies of
custodian reports generated by IDB, all in form and substance satisfactory to
Citibank.

(vi)

As soon as available, but in any event within thirty (30) days after the end of
each calendar month, copies of the Borrower’s delinquency reports, all in form
and substance satisfactory to Citibank.

(vii)

Such other financial or additional information as Citibank may from time to time
request.

7.

Special Requirements:

a.

The Borrower agrees to maintain on a quarterly basis:

(i)

a tangible net worth (the sum of capital surplus, earned surplus, capital stock
and such other items as are allowable under generally accepted accounting
principles minus deferred charges, intangibles, receivables due from
stockholders, officers or affiliates and treasury stock) in an amount not less
than $12,500,000.

(ii)

a maximum leverage ratio (the ratio of total unsubordinated liabilities to
“capital base”) of not greater than 2.0 to 1.0. Capital Base shall mean the sum
of capital surplus, earned surplus, capital stock and such other items as are
allowable under generally accepted accounting principles and subordinated
liabilities minus deferred charges, intangibles, receivables due from
stockholders, officers or affiliates and treasury stock.





3

 




b.

The Borrower covenants and agrees not to accept credit facilities from
institutional or other lenders of funds in an amount in excess of $1,000,000 in
the aggregate for all such credit facilities, unless acceptance of those credit
facilities will result in full repayment and termination of the Line.

c.

The Borrower agrees that any security interest in its assets and personal
property that it may have previously granted or may hereafter grant to the SBA
will rank junior to the security interest in favor of Citibank, IDB and Bank
Leumi pursuant to a form of subordination agreement satisfactory to Citibank.

d.

The Borrower agrees that the Line shall be “cross defaulted” to the obligations
of the Borrower to IDB and Bank Leumi such that the occurrence of a default or
event of default under any of such obligations shall constitute a default under
the Line and the Note.

e.

The Borrower agrees to permit Citibank or its agents or representatives to
conduct an annual field examination of the Borrower’s books and records and
operations, which field examination shall disclose no material adverse facts or
circumstances not currently known to Citibank.  The Borrower authorize and
direct Citibank to charge any of its accounts maintained at Citibank for such
cost and expense.

f.

The Borrower agrees to operate its business in such a manner as not to sustain
or incur a net loss in any fiscal year.

8.

XXXXXXX [Confidential and Proprietary Information redacted] XXXXX

9.

Integration:

This letter amends, replaces and supersedes that certain letter agreement dated
November 5, 2008 (the “Original Letter Agreement”) between the Borrower and
Citibank, which shall be of no further force and effect. The terms and
conditions of this letter agreement and the rights and remedies of Citibank
under this letter agreement shall apply to all of the obligations incurred prior
to the date hereof pursuant to the Original Letter Agreement, in addition to any
obligations incurred on or after the date hereof.  This letter agreement does
not constitute and shall not be construed to evidence a novation of or a payment
and re-advance of any all loans, extensions of credit or financial
accommodations, interest or other sums, if any outstanding under the Credit Line
prior to the date hereof, it being the intention of the Borrower, the
Guarantor(s) and Citibank that this letter agreement, together with the Credit
Line, provide for the terms and conditions of, and evidences, the same loans,
extensions of credit or financial accommodations as was outstanding prior to the
date hereof, in addition to any loans, extensions of credit or financial
accommodation incurred on or after the date hereof.  The indebtedness and
obligations incurred prior to the date hereof, in addition to any incurred on or
after the date hereof, shall be and shall continue to be secured as set forth in
the Credit Line and the liens granted to Citibank pursuant to the Credit Line
shall continue in full force and effect during the term of the Credit Line and
any renewals thereof.





4

 




12.

Acceptance:

If the foregoing is acceptable, please so indicate by signing and returning this
letter together with the administration fee before February 3, 2009 the date
this letter will otherwise expire, unless extended in writing by Citibank.

Very truly yours,

CITIBANK, N.A.



By:

/s/ Kel Christensen


Kel Christensen


Vice President

Agreed and Accepted this
20th day of January, 2009

ELK ASSOCIATES FUNDING CORPORATION


By:

/s/ Gary C. Granoff


Name: Gary C. Granoff


Title: President





5

 










MASTER NOTE (Eurodollar/Prime Rate)

$380,000

    

               Date:  January 20, 2009

FOR VALUE RECEIVED, the undersigned, a New York corporation, promises to pay to
the order of CITIBANK, N.A. (the “Bank”), on or before April 30, 2009 (the
“Maturity Date”), the sum of Three Hundred Eighty Thousand Dollars ($380,000),
or, if less, the aggregate unpaid principal amount of all advances made by the
Bank pursuant to the line of credit (each an “Advance” and collectively, the
“Advances”), not to exceed an aggregate amount at any one time outstanding of
Three Hundred Eighty Thousand Dollars ($380,000), available to the undersigned
hereunder (the “Line”) together with interest thereon as set forth herein.

Each Advance hereunder which is a Eurodollar Advance (as defined below) shall
bear interest on the unpaid principal amount thereof for the Interest Period
applicable thereto at a rate per annum equal to the Libor Rate determined for
each Interest Period therefor in accordance with the terms of this Note plus a
margin of 300 basis points.  Each Advance which is a Prime Rate Advance (as
defined below) shall bear interest on the unpaid principal amount thereof from
the date thereof until payment of such Prime Rate Advance in full at a
fluctuating rate per annum equal to the Prime Rate plus a margin of 1% per
annum.  The undersigned shall notify the Bank not later than 12 noon three
Business Days prior to each Advance hereunder which the undersigned requests to
maintain at a rate of interest based on Libor Rate (a “Eurodollar Advance”), and
not later than 12 noon on the date of each Advance which the undersigned
requests to maintain at a rate of interest based on the Prime Rate (a “Prime
Rate Advance”).  All requests for Advances shall be irrevocable and shall be in
the minimum amount of $100,000 with respect to each Prime Rate Advance and
$100,000 with respect to each Eurodollar Advance.  Each request by the
undersigned for an Advance hereunder shall specify whether the requested Advance
is a Eurodollar Advance or a Prime Rate Advance, the proposed date to fund the
Advance, and if a Eurodollar Advance is requested, the Interest Period
applicable thereto.

Any Eurodollar Advance may be continued as a Eurodollar Advance upon expiration
of an Interest Period with respect thereto by complying with the notice
provisions contained in the definition of interest Period; provided, however,
that no Eurodollar Advance may be continued as such when any Event of Default or
event which upon notice, passage of time or both would constitute an Event of
Default has occurred and is continuing but shall be automatically converted to a
Prime Rate Advance on the last date of the Interest Period in effect when the
Bank is notified of such default or Event of Default.

The undersigned may elect from time to time to convert outstanding Eurodollar
Advances to Prime Rate Advances by giving the Bank at least three Business Days
prior irrevocable notice of such election; provided that any conversion of a
Eurodollar Advance may be made only on the last day of an interest Period with
respect thereto.  The undersigned may elect from time to time to convert an
outstanding Prime Rate Advance to a Eurodollar Advance by giving the Bank
irrevocable written notice of such election not later than 12 noon, three
Business Days prior to the date of the proposed conversion, and further provided
that (i) the conversion shall be in the minimum principal amount of $100,000 and
(ii) no Event of Default or event upon notice, passage of time or both would
constitute an Event of Default shall have occurred and be continuing.
 Notwithstanding the foregoing, no Advance may be converted to or continued as a
Eurodollar Advance if the Interest Period would extend beyond the Maturity Date.

Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed and shall be payable on the first day of each month
commencing on the first such date to occur after the date the Advance is made,
and on the Maturity Date.  All payments hereunder shall be payable in
immediately available funds in lawful money of the United States.  The
undersigned authorizes the Bank to charge any of the undersigned’s accounts for
payments of principal or interest.  Any payment of principal of or interest
payable hereunder which is not paid when due, whether at maturity, by
acceleration, or otherwise, shall bear interest from the date due until paid in
full at a rate per annum equal to three percent (3%) above the interest rate in
effect with respect thereto.

_______________________

This Note provides that interest be paid monthly regardless if a Eurodollar
Advance or Prime Rate Advance.





1

 










All requests for advances shall be irrevocable and shall be for a minimum of
$100,000 and must be received by the Bank no later than 12:00 noon on the date
of the proposed advance.  The Bank may act without liability upon the basis of
telephonic notice believed by the Bank in good faith to be from the undersigned.
 In each such case, the undersigned hereby waives the right to dispute the Banks
record of the terms of such telephonic notice.  The undersigned shall
immediately confirm to the Bank in writing each telephonic notice.  All advances
under the Line are at the Bank’s sole and absolute discretion and the Bank, at
its option and in its sole and absolute discretion and without notice to the
undersigned, may decline to make any advance requested by the undersigned.

Subject to the terms and conditions hereof and the terms and conditions set
forth in any agreement in writing between the Bank and the undersigned, the
undersigned may borrow, repay in whole or in part, and re-borrow on a revolving
basis, up to the maximum amount of the Line.  Prime Rate Advances may be prepaid
without premium or penalty together with accrued interest thereon to and
including the date of prepayment Eurodollar Advances may be prepaid without
premium or penalty (except as provided in the next succeeding paragraph)
together with accrued interest thereon to and including the date of prepayment,
provided such prepayment date must be the last day of the then current Interest
Period of such Advance.  The Bank shall maintain its records to reflect the
amount and date of each advance and of each payment of principal and interest
thereon.  All such records shall, absent manifest error, be conclusive as to the
outstanding principal amount hereof; provided, however, that the failure to make
any notation to the Bank’s records shall not limit or otherwise affect the
obligations of the undersigned to repay each advance made by the Bank, in
accordance with the terms hereof.

The undersigned agrees to indemnify the Bank and hold the Bank harmless from any
loss or expense which the Bank may sustain or incur, including without
limitation, interest or fees payable by the Bank to lenders of funds obtained by
it in order to maintain a Eurodollar Advance hereunder, as a consequence of
(a) default by the undersigned in payment of the principal amount of or interest
on a Eurodollar Advance, (b) default by the undersigned in making any prepayment
of a Eurodollar Advance after the undersigned gives notice in accordance with
this Note and/or (c) the making of any payment of a Eurodollar Advance on a day
which is not the last day of the then applicable Interest Period with respect
thereto.  When claiming indemnification under this paragraph, the Bank shall
provide to the undersigned a statement explaining the amount of any such loss or
expense which statement shall in the absence of manifest error be conclusive
with respect to the undersigned.  The indemnity obligations hereunder shall
survive payment in full of the Note.

As security for the payment of this Note and of all other obligations and
liabilities of the undersigned to the Bank, whether now or hereafter existing,
joint, several, direct, indirect, absolute, contingent, secured, matured or
unmatured, the undersigned grants to the Bank a right of setoff against, a
continuing security interest in, and an assignment and pledge of all moneys,
deposits (general or special), securities and other property of the undersigned
and the proceeds thereof, now or hereafter held by the Bank on deposit, in
safekeeping, in transit or otherwise, at any time credited by or due from the
Bank to the undersigned, or in which the undersigned shall have an interest.

Upon the occurrence and continuance of any of the following (each an “Event of
Default”):  (a) default in the payment when due of any amount hereunder;
(b) filing by or against the undersigned of a petition commencing any proceeding
under any bankruptcy, reorganization, rearrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or hereafter
in effect; (c) making by the undersigned of an assignment for the benefit of
creditors; (d) petitioning or applying to any tribunal for the appointment of a
custodian, receiver or trustee for the undersigned or for a substantial part of
its assets; (e) death or incapacity of the undersigned (if an individual);
(f) entry of any judgment or order of attachment, injunction or governmental tax
lien or levy issued against the undersigned or against any property of the
undersigned; (g) consent by the undersigned to assume, suffer or allow to exist,
without the prior written consent of the Bank, any lien, mortgage, assignment or
other encumbrance on any of its assets or personal property, now owned or
hereafter acquired, except those liens, mortgages, assignments or other
encumbrances in existence on the date hereof and consented to in writing by the
Bank; (h) default in the punctual payment or performance of this or any other
obligation to the Bank or to any other lender at any time; (i) the existence or
occurrence at any time of one or more conditions or events which, in the sole
opinion of the Bank, has resulted or is reasonably likely to result in a
material adverse change in the business, properties or financial condition of
the undersigned; (j) failure on request to furnish any financial information or
to permit inspection of the books and records of the undersigned; (k) any
warranty, representation or statement in any application, statement or agreement
which proves false in any material respect, (l) default in the observance or
performance of any covenant or agreement of the undersigned herein or in any
other agreement between the Bank and the undersigned; or (m) any of the
foregoing events (other than the event described in clause (a)) shall occur with
respect to any guarantor of the undersigned’s obligations hereunder then this
Note shall, at the sole option of the Bank, become due and payable without
notice or demand; provided, however, if an event described in clause (b),
clause (c) or clause (d) above occurs, this Note shall automatically become due
and payable.





2

 







Upon the occurrence and during the continuance of an Event of Default, the Bank
shall be entitled to setoff against and apply to the payment hereof the balance
of any account or accounts maintained with the Bank by the undersigned to
exercise any other right or remedy granted hereunder, or under any agreement
between the undersigned and the Bank or available at law or in equity,
including, but not limited to, the rights and remedies of a secured party under
the New York Uniform Commercial Code.  The failure by the Bank at any time to
exercise any such right shall not be deemed a waiver thereof, nor shall it bar
the exercise of any such right at a later date.  Each and every right and remedy
granted to the Bank hereunder or under any agreement between the undersigned and
the Bank or available at law or in equity shall be cumulative and not exclusive
of any other rights, powers, privileges or remedies, and may be exercised by the
Bank from time to time and as often as may be necessary in the sole and absolute
discretion of the Bank.

The undersigned agrees to pay, on demand, all of the Bank’s costs and expenses,
including reasonable counsel fees (whether in-house or outside counsel), in
connection with the collection of any amounts due to the Bank hereunder or in
connection with the enforcement of the Bank’s rights under this Note.

This Note shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to principles of conflict or choice of
laws.

THE UNDERSIGNED HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR
STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS NOTE OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE PLACING OF VENUE IN
NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE UNDERSIGNED HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS NOTE OR ANY
OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY
SUCH COURTS.  NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST THE GUARANTOR OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JL`RISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE UNDERSIGNED AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF
THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION
WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT.  THE
UNDERSIGNED AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL TO ITS ADDRESS SET FORTH BELOW OR SUCH OTHER ADDRESS THAT THE
UNDERSIGNED SHALL HAVE NOTIFIED THE BANK IN WRITING OR ANY METHOD AUTHORIZED BY
THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS PROHIBITED BY LAW, THE UNDERSIGNED
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE.

The Bank shall not, by any act, delay, omission or otherwise, be deemed to have
waived any of its rights and/or remedies hereunder.  No change, amendment,
modification, termination, waiver, or discharge, in whole or in part, of any
provision of this Note shall be effective unless in writing and signed by the
Bank, and if so given by the Bank, shall be effective only in the specific
instance in which given.  The undersigned acknowledges that this Note and the
undersigned’s obligations under this Note are, and shall at all times continue
to be, absolute and unconditional in all respects, and shall at all times be
valid and enforceable irrespective of any other agreements or circumstances of
any nature whatsoever which might otherwise constitute a defense to this Note
and the obligations of the undersigned under this Note.  The undersigned
absolutely, unconditionally and irrevocably waives any and all right to assert
any set-off, counterclaim or cross-claim of any nature whatsoever with respect
to this Note or the undersigned’s obligations hereunder.

In the event any one or more of the provisions contained in this Note should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

The undersigned hereby waives presentment, demand for payment, protest, notice
of dishonor, and any and all other notices or demands in connection with the
delivery, acceptance, performance, default, or enforcement of this Note.

As used herein the following terms shall have the following meanings:

“Bank” shall be deemed to include the Bank, its successors and assigns and any
holder hereof.





3

 







“Business Day” means (a) a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close and (b) relative to the date of (i) continuing an Advance as, or
converting an Advance to, a Eurodollar Advance, (ii) making any payment or
prepayment of principal of or payment of interest on a Eurodollar Advance, or
(iii) the undersigned giving any notice (or the number of Business days to
elapse prior to the effectiveness thereof) in connection with any matter
referred to in (b)(i) or (b)(ii), any day on which dealings in U.S. dollars are
carried on in the London interbank eurodollar market.

“Eurocurrency Reserve Requirement” means for any day as applied to a Eurodollar
Advance, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto), as from time
to time hereafter in effect, dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of such system.

“Interest Period” with respect to any Eurodollar Advance means:

(a) Initially, the period commencing on the date such Eurodollar Advance is made
and ending one, two or three months thereafter; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Advance and ending one, two or
three months thereafter, as selected by the undersigned by irrevocable written
notice to the Bank not less than three (3) Business Days prior to the last day
of the then current Interest Period with respect to such Eurodollar Advance;
provided, however, that all of the foregoing provisions relating to Interest
Periods are subject to the following.

(i) if any Interest Period pertaining to a Eurodollar Advance would otherwise
end on a day which is not a Business Day, the Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) if the undersigned shall fail to give notice as provided in clause (b)
above, the undersigned shall be deemed to have requested conversion of the
affected Eurodollar Advance to a Prime Rate Advance on the last day of the then
current Interest Period with respect thereto;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) no Interest Period may be selected which more than 30 days beyond the
Maturity Date.

“Prime Rate” shall mean a fluctuating rate per annum equal to the prime rate of
interest announced by the Bank from time to time at its principal office as its
prime commercial lending rate, which rate is not intended to be the lowest rate
of interest charged by the Bank to its borrowers. Any change in the Prime Rate
shall take effect on the date of the change in the Prime Rate.

“Libor Rate” shall mean with respect to the Interest Period pertaining to a
Eurodollar Advance, the rate per annum equal to the quotient (rounded upwards to
the next higher 1/16 of one percent) of (a) the annual rate of interest at which
dollar deposits of an amount comparable to the amount of such Loan and for a
period equal to the Interest Period applicable thereto are offered to the Bank
in the London interbank market at approximately 11:00 a.m. (London time) on the
second Business Day prior to the beginning of such interest Period, divided by
(b) a number equal to 1.00 minus the Eurocurrency Reserve Requirement, if any.

“Undersigned” shall mean, if this Note is signed by more than one party, unless
otherwise stated herein, shall mean the “undersigned and each of them” and each
undertaking herein contained shall be their joint and several undertaking.  The
Bank may proceed against one or more of the undersigned at one time or from time
to time as it elects in its sole and absolute discretion.

In the event that the Bank shall have determined (which determination shall be
conclusive and binding upon the undersigned) that, by reason of circumstances
affecting the London interbank market, adequate and reasonable means do not
exist for ascertaining the Libor Rate for any requested Interest Period or with
respect to the continuation of a Eurodollar Advance beyond the expiration of the
then current Interest Period with respect thereto, the Bank shall forthwith give
notice of such determination, confirmed in writing, to the undersigned.  If such
notice is given, any outstanding Eurodollar Advance shall be converted, on the
last day of the then current Interest Period with respect thereto, to a Prime
Rate Advance.  Such notice shall be withdrawn by the Bank when the Bank shall
determine that adequate and reasonable means exist for ascertaining Libor Rate.





4

 







Notwithstanding anything to the contrary contained elsewhere in this Note, if
any change after the date hereof in law, rule, regulation, guideline or order or
in the interpretation thereof by any governmental authority charged with the
administration thereof, shall make it unlawful for the Bank to make or maintain
any Advance as a Eurodollar Advance, then, by written notice to the undersigned,
the Bank may require that the Eurodollar Advance be converted to a Prime Rate
Advance, whereupon the Eurodollar Advance shall be automatically converted to a
Prime Rate Advance as of the date of such notice to the undersigned.

In the event that any change in applicable law or regulation, or in the
interpretation thereof by any governmental authority charged with the
administration thereof, shall impose on or deem applicable to the Bank any
reserve requirements against this Note or the Line or impose upon the Bank any
other costs or assessments, the undersigned shall pay to the Bank on demand an
amount sufficient to compensate the Bank for the additional cost resulting from
the maintenance or imposition of such reserves, costs or assessments.

Any consents, agreements, instructions or requests pertaining to any matter in
connection with this Note, signed by any one of the undersigned, shall be
binding upon all of the undersigned.  This Note shall bind the respective
successors, heirs or representatives of the undersigned.  This Note and the Line
shall not be assigned by the undersigned without the Bank’s prior written
consent.

IN WITNESS WHEREOF, the undersigned has duly executed this Note the day and year
first above written.

Witness: /s/Michael Feinsod




              Michael Feinsod




              Senior Vice President

Elk Associates Funding Corporation


By: /s/ Gary C. Granoff


Name: Gary C. Granoff


Title:   President




Borrower’s Address:
747 Third Avenue
New York, NY 10017





5

 


